Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 07/20/2021. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 recites “a plurality of a reading titles.” It appears that the claims were supposed to recite “a plurality of reading titles.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, 
The recitation of “…each of the plurality of reading titles is classified one of a plurality of subjects
In view of the above rejections under 35 USC § 112(b), claim 17 is rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A system for developing a lesson plan, the system comprising”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1]  A system for developing a lesson plan, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause 

which is a statutory subject matter
class. See 35 U.S.C. § 101
(“Whoever invents or discovers any

manufacture, or composition of
matter, or any new and useful
improvement thereof, may obtain a
patent therefor, subject to the
conditions and requirements of this
title.”).
The system comprising: a processor comprising a computer-readable medium is a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.

Storing executable instructions in a
memory is insignificant extra-solution
activity. See 2019 Revised Guidance,
55 n.31; see also MPEP § 2106.05(g).

Displaying information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
receive inputs indicative of the student's answers to questions on the practice test
Receiving student answers is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could receive a student learner’s answers to questions via visual observation of the learner’s responses to questions. See 2019 Memorandum 52.
[L4]  automatically tabulate a mastery percentage indicative of correct answers to the questions
Tabulating a mastery percentage is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent See 2019 Memorandum 52.
]  output a lesson plan for the student, wherein the lesson plan is organized based on the mastery percentage
Outputting a lesson plan is insignificant extra-solution activity (i.e., data transmission). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
Alternatively, outputting a lesson plan is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could verbally and/or visually provide a lesson plan. See 2019 Memorandum 52.


processor comprising a computer-readable medium and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the originally filed Specification discloses various generic computer hardware and/or software components to accomplish the recited operations: ¶ 27:… the system 10 may be implemented on any particular machine, or machines, with sufficient processing power, memory resources, and throughput capability to handle the necessary workload placed upon the computer, or computers …; ¶ 33: :… The processor 12 executes instructions, codes, computer programs, scripts which it accesses from hard disk, floppy disk, optical disk (these various disk-based systems may all be considered secondary storage 14), ROM 16, RAM 18, or the network connectivity devices 22…. The lack of details about the processor comprising a computer-readable medium indicates that they are generic computer components, performing generic functions. The originally filed Specification indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The “storing executable instructions in a
memory”, “displaying a practice test” and “outputting a lesson plan” would alternatively represent insignificant extra solution activity (data gathering and transmission) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a See MPEP §2106.05(b). The end result of “outputting a lesson plan” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of identifying, monitoring, and reporting whether a change to the Brain Profile of an individual has occurred. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the processor comprising a computer-readable medium amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1, 2 and 5 are insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 2-4 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing data, displaying data, receiving data, tabulating data and outputting data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 8 is a system for improving vocabulary efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: perform steps comparable to those of representative claim 1. Accordingly, independent claim 1 is rejected similarly to independent claim 1.
	Independent claim 15 is a system for improving reading efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: perform steps comparable to those of method claim 1. Accordingly, independent claim 15 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 1-7, 9-14 and 16-20 include all the limitations of respective  independent claims 1, 8 and 15 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 8 and 15. Claims 1-7, 9-14 and 16-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 1-7, 9-14 and 16-20 integrates the judicial exception 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodelson et al. (US 20090311657 A1) (Dodelson).
Re claims 1 and 7:
	[Claims 1 and 7]  Dodelson discloses a system for developing a lesson plan, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a practice test to a student, receive inputs indicative of the student's answers to questions on the practice test, and automatically tabulates a mastery percentage indicative of correct answers to the questions by each of the plurality of students, automatically tabulate a mastery percentage indicative of correct answers to the questions, ([Claim 7]) wherein the processor: receives inputs indicative of a plurality of students answers to questions on the practice test, and automatically tabulates a mastery percentage indicative of correct answers to the questions by each of the plurality of students (at least figure 6 and associated text: skill levels as percentage scores; ¶¶ 15-18;  ¶ 49:…At step 208, the system 100 assesses the skill level of the user(s) in one or more subject matters. To perform this step, the system 100 may, for example, deliver a set of questions to the user(s) in different subject matters, such as literacy, reading comprehension, vocabulary, and mathematics, and assess a skill level in each subject area based on a predetermined skill-level scale…), and output a lesson plan for the student, wherein the lesson plan is organized based on the mastery percentage (at least figure 6 and associated text: skill levels as percentage scores; ¶ 51: Once the system 100 has assessed the skill level(s) of the users, the system 100 may create customized lesson plans for each user based upon each user's skill level(s); ¶ 59: system 100 then…prepares lesson plans to be automatically delivered to the users at predetermined times; ¶ 96: the system 100 re-assessing the literacy skill level of the user as he or she begins to answer each question 508 by comparing the answer 510 selected by the user to a standard correct answer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200027366 A1).
Re claims 8 and 12:
	[Claims 8 and 12]  Kim teaches or at least suggests a system for improving vocabulary efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a plurality of learning text to a student a first time, wherein each of the plurality of learning text includes a vocabulary question, 30Attorney Docket: 85391-343947receive inputs indicative of vocabulary questions answered correctly by the student the first time, display plurality of re-learning text to the student a second time, receive inputs indicative of vocabulary questions answered correctly by the student the second time, remove the learning text having the vocabulary questions that have been answered correctly to create remaining flash cards, and display the remaining flash cards to the student, wherein the vocabulary questions are displayed in a plurality of languages (¶ 3: people studying English purchase and study vocabulary books containing tens of thousands of words to memorize English words; ¶ 7: a first learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents included in the learning contents group and then waiting for a user response for a preset time after the learning processing of the learning performing unit; a first response processing unit selectively including the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the first learning state checking unit; and a second learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents included in the re-learning contents group and then waiting for a user response for a preset time after the processing of the first learning state checking unit; ¶ 24: a plurality of learning contents in which one learning text is matched with one learning correspondence text. For example, when the meaning of the English word `vulnerable` is , `vulnerable` is a learning text and is a learning correspondence text corresponding to the learning text; ¶¶ 38-53:…When the user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the second learning state checking unit 132, the first response processing unit 141 described above selectively re-includes the corresponding learning contents in the re-
	Kim appears to be silent on removing the vocabulary questions answered correctly both the first time and the second time, ([claim 9]) wherein the processor continues to display the remaining flash cards to the student until each of the vocabulary questions is answered correctly twice. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to require a specific number of correct answer before removing vocabulary questions because Applicant has not disclosed that removing vocabulary questions after a specific number of correct answers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kim’s learning text, and applicant's invention, to perform equally well because both assess vocabulary skills of users.
	Therefore, it would have been prima facie obvious to have modified Kim as  claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kim.
Re claims 10-11:
	[Claims 10-11]  As shown above, Kim teaches or at least suggests a plurality of languages (¶¶ 3, 24, 59: English, Korean). Kim appears to be silent on an audio device, wherein the processor audibly transmits the vocabulary question through the audio device, wherein the vocabulary questions are audibly transmitted in a plurality of languages. The Examiner takes OFFICIAL NOTICE that that the concept and advantages of using an audio device to prompt users were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Kim as claimed so as to predictably provide an alternative method of prompting a user.
Re claim 13:
	[Claim 13]  Kim appears to be silent on wherein the vocabulary question on each vocabulary flash card is changed each time that the flash card is displayed. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to display a different question each time because Applicant has not disclosed that the question being different provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kim’s learning text, and applicant's invention, to perform equally well because both assess vocabulary skills of users.

Re claim 14:
	[Claim 14]  Kim appears to be silent on wherein: each flash card includes an illustration associated with the vocabulary question, and the illustration associated with the vocabulary question is changed each time that the flash card is displayed. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to display a different question each time because Applicant has not disclosed that the question being different provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kim’s learning text, and applicant's invention, to perform equally well because both assess vocabulary skills of users.
	Therefore, it would have been prima facie obvious to have modified Kim as  claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kim.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodelson in view of Clarke et al. (US 20190043380 A1) (Clarke).
Re claims 15 and 20:
	[Claims 15 and 20]  Dodelson teaches or at least suggests a system for improving reading efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a practice test to a student, receive inputs indicative of the students answers to questions on the practice test, assign a reading level to the student (at least ¶ 11: LEXILE Framework for Reading (MetaMetrics, Inc.) includes a method for analyzing reading material…match a student's LEXILE score to appropriate reading material with the same LEXILE score; ¶¶ 15-18;  ¶ 49:…At step 208, the system 100 assesses the skill level of the user(s) in one or more subject matters. To perform this step, the system 100 may, for example, deliver a set of questions to the user(s) in different subject matters, such as literacy, reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale…), and provide one of a plurality of a reading titles, ([claim 20]) wherein the reading titles are displayed in a plurality of languages (at least ¶ 49: deliver a set of questions to the user(s) in …reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale… the system 100 may use the LEXILE Framework to assess a reading level associated with a number of users. The system 100 would then assign a LEXILE reading score to each user…the system 100 also assesses the fluency of each user in a specific language; ¶ 56: using a specific spoken language; ¶ 58: deliver a lesson to a group of users using each user's preferred spoken language).
	Dodelson appears to be silent on but Clarke, which relates to a gamification platform that incorporates client teaching curricula into an interactive gamification program (¶ 2), teaches or at least suggests unlocking one of a plurality of a reading titles based on the reading level of the student (at least ¶ 4: a plurality of learning 
Re claim 16:
	[Claim 16]  Dodelson in view of Clarke teaches or at least suggests wherein: each of the plurality of reading titles is classified in one of a plurality of reading levels, and the processor unlocks a reading title that corresponds to one of the plurality of reading levels (at least: Dodelson: ¶ 7: various governing bodies, such as state and local school boards, establish educational requirements or recommendations. The educational requirements or recommendations are typically embodied in formal guidelines or standards…Educators are encouraged, or required, to incorporate the educational standards in their educational plans; ¶¶ 8, 95, 101: grade skill level; ¶ 49: deliver a set of questions to the user(s) in …reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale…; Clarke: ¶ 4: a plurality of learning modules that include subsets of training material from each of the plurality of reading titles is classified in one of a plurality of reading levels particularly in view of the fact that educators are encouraged, or required, to incorporate the educational standards in their educational plans (Dodelson: ¶ 7). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodelson in view of Clarke wherein: each of the plurality of reading titles is classified in one of a plurality of reading levels, and the processor unlocks a reading title that corresponds to one of the plurality of reading levels, because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 17:
	[Claim 17]  Dodelson in view of Clarke appears to be silent on wherein: each of the plurality of reading titles is classified one of a plurality of subjects, and 32Attorney Docket: 85391-343947 each of the plurality of subjects includes four reading titles, wherein each of the four reading titles classified within one of four reading levels. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to provide each of the plurality of subjects 
	Therefore, it would have been prima facie obvious to have modified Dodelson in view of Clarke wherein: each of the plurality of reading titles is classified one of a plurality of subjects, and  each of the plurality of subjects includes four reading titles, wherein each of the four reading titles classified within one of four reading levels, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Dodelson in view of Clarke.
Re claims 18-19:
	[Claims 18-19]  Dodelson in view of Clarke teaches or at least suggests wherein, if the student completes the one of the plurality of reading titles, the processor unlocks a new reading title, wherein the new reading title is based on another reading level (at least Dodelson: ¶¶ 8, 95, 101: grade skill level; Clarke: ¶ 4; ¶ 79: Mastery levels).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715